

115 HR 6223 IH: Child Advocate Program Reauthorization Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6223IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Ms. Meng introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the Child Advocate Program.
	
 1.Short titleThis Act may be cited as the Child Advocate Program Reauthorization Act. 2.Child Advocate Program reauthorizedSection 235(c)(6)(F) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(6)(F)) is amended in clause (ii) by striking the fiscal years 2016 and 2017 and inserting fiscal years 2018 through 2022.
		